DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s amendment filed on 2/10/2022. Claim 1 are pending in the application. Claim 2 is cancelled. 
The text of those sections of Title 35, U.S. code not included in this action can be found in a prior Office Action.


Claim Rejections - 35 USC § 102

    PNG
    media_image1.png
    528
    800
    media_image1.png
    Greyscale


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bull AU 2010/226639 A1, previously cited in Applicants IDS.
With regards to claim 1,  Bull discloses a unit for transporting eggs comprising: a platform with quadrangular base 11, a first plurality of superimposed horizontal layers of egg-holder trays resting on the platform, at least one second plurality of superimposed horizontal layers (Page 6: lines 13-24) of egg-holder trays stacked on said first plurality of superimposed horizontal layers, and intermediate partitions 40 interposed between said pluralities of superimposed horizontal layers, wherein each partition 40 consists of a sheet whose shape corresponds to the platform and stop elements 29 parallel to two opposite sides of each partition and projecting upwards suitable to cooperate with corresponding lower abutments of the egg-holder trays of the lowermost layer of the corresponding plurality of superimposed horizontal layers, and said stop elements spaced from said two sides of the partition, towards the inside of said partition, and the partition 40 is formed for each of said two side, with four pairs of said stop elements 29. 

Response to Arguments
Applicant's arguments filed 2/10/2022 have been fully considered but they are not persuasive. The Applicant argues the reference Bull of stop elements spaced from two sides of a partition, towards the inside of said partition, with the partition formed, for each of the two sides, with four pairs of the stop elements, the Examiner respectfully disagrees. As shown above and recited on Pg. 6 of the specification of Bull discloses pairs of stop elements 29 spaced from the sides (as annotated above) and when they are stacked, the stop elements 29 are positioned under the partition 40, as described on Pg. 6 of the specification. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/Examiner, Art Unit 3736